       Case 1:20-cv-01047-DAD-SAB Document 26 Filed 12/23/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    DANA GRAY,                                       )   Case No.: 1:20-cv-01047-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )   ORDER DISCHARGING DECEMBER 15, 2020
                                                      )   ORDER TO SHOW CAUSE
11            v.                                      )   (ECF No. 23)
                                                      )
12   A. KHOO, et al.,
                                                      )
13                                                    )
                      Defendants.                     )
14                                                    )
                                                      )
15                                                    )
16            Plaintiff Dana Gray is proceeding pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983. On December 15, 2020, an order issued requiring Plaintiff to either
18   show cause why this action should not be dismissed for failure to comply with a court order or file a
19   second amended complaint. (ECF No. 23.) On December 21, 2020, Plaintiff filed a second amended
20   complaint. (ECF No. 24.)
21            Accordingly, the order to show cause, filed December 15, 2020, is HEREBY DISCHARGED.
22
23   IT IS SO ORDERED.
24
     Dated:        December 23, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
